DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 has been amended to incorporate the limitations of dependent claim 6 which was previously indicated as containing allowable subject matter reasons (see reasons for allowance in the final office action dated 11/16/2021).
Another similar impeller (30) for a centrifugal fan (1) is disclosed by Yamasaki et al. (US 9,394,920). Yamasaki discloses the impeller wherein on the side opposite the side where the shroud plate (31) is disposed, the impeller further comprises a disk part (41) extending radially from the shaft part (63) and continuous with the plurality of blades (51) so as to cover a base side area of the plurality of blades (as seen in Figures 3 and 5). However, Yamasaki’s shaft part (63) is clearly separate from the disk part (41) and so Yamasaki fails to anticipate another limitation in claim 1 that states: “a plurality of blades directly connected to and extending radially from an outer periphery of the shaft part.” Yamasaki’s blades (51) are not directed connected to the shaft part (63) and are only connected to the shaft part (63) via the disk part (41). Extending Yamasaki’s blades to be directly connected to the shaft part (63) would require hindsight reconstruction and would not necessarily provide any discernable advantage. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and its dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746